Order filed September 27, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00014-CV
                                   ____________

  TEXAS REIT, LLC, ALI CHOUDHRI, DALIO HOLDINGS I, LLC AND
                 DALIO HOLDINGS II, LLC, Appellants

                                         V.

              MOKARAM-LATIF WEST LOOP, LTD., Appellee


                    On Appeal from the 333rd District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-27197-A

                                    ORDER

      The clerk’s record was filed February 2, 2022. Our review has determined that
a relevant item has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c).
The record does not contain a copy of the final arbitration award.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before October 14, 2022, containing the final arbitration award, which
is attached as Exhibit A to an order setting hearing filed April 12, 2022. See
Choudhri v. Mokaram-Latif W. Loop, Ltd., No. 14-21-00568-CV, 2022 WL
1087735, at *2 (Tex. App.—Houston [14th Dist.] Apr. 12, 2022, no pet.) (mem. op.)
(affirming trial court’s order unsealing final arbitration award).

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Zimmerer.